Citation Nr: 1801492	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  11-00 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus with erectile dysfunction, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as 20 percent disabling.

5.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated as 20 percent disabling.

6.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 10 percent disabling.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2017, the Veteran testified before the Board.  The Veteran has raised the issue of entitlement to a TDIU as part his claims for increased ratings, as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

At his hearing before the Board, the Veteran reported that he was in receipt of Social Security Administration (SSA) disability benefits based upon his diabetes mellitus.  As these records have not yet been requested by the VA, such should be accomplished on remand.

The record reflects that the Veteran filed a claim for a TDIU in August 2010.  On remand, appropriate development of that claim should be accomplished.

At his hearing, the Veteran submitted a Disability Benefits Questionnaire (DBQ) completed by his private physician stating that his peripheral neuropathy was severe.  However, from this examination it is unclear if all four extremities show severe neuropathy, or just the upper or lower extremities, as specific physical examination findings were not reported.  This finding also contrasts with the June 2015 VA examination finding that the Veteran suffered from mild peripheral neuropathy in his upper extremities and moderate peripheral neuropathy in his lower extremities.  In order to accurately assess the severity of the Veteran's peripheral neuropathy, the Board finds that a new VA examination should be obtained.

The Veteran reported at his hearing that his diabetes and low back disability had worsened in severity since his most recent VA examination.  Because the Veteran's claims are being remanded, it would  benefit the Veteran to obtain new VA examinations for these claims.  With regard to his diabetes, it appears that the Veteran has been diagnosed with diabetic retinopathy, a complication of this diabetes, and therefore an eye examination should also be obtained.  It is also unclear whether the Veteran's chronic kidney disease is a complication of his diabetes mellitus, and therefore that question should also be addressed on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain from the SSA the administrative decision granting benefits and the medical records pertinent to the Veteran's claim for SSA disability benefits.

2.  Take all appropriate action necessary to develop the TDIU claim  (see August 2010 application).

3.  Schedule the Veteran for a VA examination to assess the current severity of his diabetes mellitus and any diabetic complications.  

The examiner should address whether the Veteran's chronic kidney disease is a complication of his diabetes mellitus.  If so, the current severity of his kidney disease should be assessed.

The examiner should address whether the Veteran suffers from diabetic retinopathy or other diabetic eye complication, and, if so, assess the current severity of that disability.

The examiner should also identify all functional impairment caused by the Veteran's diabetes and diabetic complications, to include peripheral neuropathy, and specifically discuss the impact those disabilities have on his ability to engage in substantially gainful employment, consistent with his education and training.

4.  Schedule the Veteran for a VA examination to assess the current severity of his low back disability.  

The examiner should also identify all functional impairment caused by the Veteran's low back disability and specifically discuss the impact this disability has on his ability to engage in substantially gainful employment, consistent with his education and training.

5.  Thereafter, readjudicate the Veteran's claims in light of any additional evidence added to the record.  If any benefit sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


